Citation Nr: 1437364	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for knee disability, to include as secondary to service-connected right hip and lumbar spine disabilities.

2.  Entitlement to service connection for ankle disability, to include as secondary to service-connected right hip and lumbar spine disabilities.

3.  Entitlement to an effective date prior to October 6, 2009, for the award of service connection for lumbar spine disability and left cheek scar.

4.  Entitlement to an effective date prior to October 6, 2009, for an award of a 30 percent evaluation for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for lumbar spine disability and left cheek scar and a 30 percent evaluation for a right hip disability, all of which were made effective October 6, 2009, and denied service connection for bilateral knee and ankle disorders, respectively.  

The issues of service connection for bilateral knee and ankle disorders are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  No claim for VA benefits respecting a lumbar spine disability or left cheek scar was filed until October 6, 2009.

2.  The Veteran's treatment records prior to October 6, 2009, do not suggest any intent to file a claim for service connection for a lumbar spine disability or left cheek scar.

3.  The Veteran initially filed service connection for a right hip disability on October 6, 2000, which was favorably adjudicated in an August 2001 rating decision.

4.  No notice of disagreement, new and material evidence, or any other correspondence regarding the right hip disability claim was received following the August 2001 notification letter until an October 6, 2009, claim for increase; however, a November 2008 treatment record may be construed as a claim for increase.

5.  It is not factually ascertainable that an increased evaluation of 30 percent had been met until after October 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria establishing an effective date prior to October 6, 2009, for the award of service connection for lumbar spine disability and left cheek scar have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400(b), 20.201 (2013).

2.  The criteria establishing an effective date prior to October 6, 2009, for an award of a 30 percent evaluation for a right hip disability have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o), 20.201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claims for his lumbar spine and left cheek scar disabilities arise from an appeal of an initial assignment of an effective date following the awards of service connection for those disabilities.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to those issues.

With regards to the Veteran's right hip disability evaluation, the Veteran was sent a letter in October 2009 that provided information as to what evidence was required to substantiate the claim for his right hip (as well as service connection for lumbar spine and left cheek disorders) and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Earlier Effective Date for Award of Service Connection for 
Lumbar Spine Disability and Left Cheek Scar 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2013).  More specifically to initial awards of disability compensation for service connection, an effective date following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).

In this case, the award of service connection for lumbar spine and left cheek scar disabilities was assigned an effective date of October 6, 2009, which corresponds with the date of receipt of a claim of service connection for those disabilities.  See 38 C.F.R. § 3.400.

On appeal, the Veteran has averred that he should be awarded an effective date of March 22, 1984, which is the date following his discharge from service.  The Veteran's argument is essentially that his lumbar spine disability is a result of his service-connected right hip disability, which was incurred in service due to an April 1983 motor vehicle accident and which also resulted in his left cheek scar due to a laceration incurred in the same incident.  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim (under 38 C.F.R. § 3.151(a)) has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2013).

After reviewing the entire claims file, the Board notes that the Veteran initially filed a claim of service connection for his right hip disability in August 2001.  In that VA Form 21-526, his initial formal VA claim form for benefits under 38 C.F.R. § 3.151(a), the only identified claim for benefits sought at that time was for a "right hip broken (April 1983) - was discharged as 10% disabled."  There is no mention of any lumbar spine disability or left cheek scar at that time.

As noted in 38 C.F.R. §§ 3.151(a) and 3.155, there cannot be any compensation paid-and therefore no effective date assigned prior to-the date on which a claim for benefits is received.  The first such date on which any effective date for any benefits received in this case is therefore October 6, 2000, which is the date of receipt of the Veteran's initial formal claim, VA Form 21-526.  See 38 C.F.R. § 3.151(a).  

After review of the claims file, the Board notes that aside from the October 6, 2000 VA Form 21-526 and his October 6, 2009 claim for benefits, there is one piece of correspondence received from the Veteran on August 3, 2001.  That correspondence states as follows, "I would like copies of my personnel records.  I checked files and not able to find what Veteran number I gave S.F. 180 for them to send to St. Louis."  

With respect to the Veteran's effective dates for lumbar spine and left cheek scar disabilities, the Board notes that any claim-formal or informal-must identify the benefits sought.  As the October 6, 2000 VA Form 21-526 or the August 3, 2001 correspondence fail to identify either a lumbar spine or left cheek scar problem, disability or disorder, neither of those two may be considered a claim for benefits.  See 38 C.F.R. §§ 3.151, 3.155.  Therefore, the first and only document in the claims file on which the Veteran's effective date can be pinned is the October 6, 2009, document.

The Board has reviewed the claims file, and notes that the VA treatment records in the claims file from prior to October 6, 2009, are as follows:  June 22, 2001, November 17, 2008, January 30, 2009 with a March 3, 2009 addendum, and August 13, 2009 with an August 14, 2009 addendum.  None of those treatment records, however, demonstrate any lumbar spine or left cheek scar complaints, treatment, or diagnoses.  The Board therefore finds that those records cannot be considered informal claims, and even if they could be, it does not appear that any of those records demonstrate an intent to file a claim with VA for either lumbar spine disability or a left cheek scar.  See 38 C.F.R. § 3.157 (2013).

In short, there was no claim for benefits prior to October 6, 2009, for the Veteran's lumbar spine disability and left cheek scar.  The agency of original jurisdiction (AOJ) has, therefore, properly affixed October 6, 2009, as the appropriate effective date in this case.  See 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Earlier Effective Date for Award of 30 Percent for Right Hip Disability

In this case, the Board notes that the Veteran filed his claim for increased evaluation of his right hip disability on October 6, 2009.  The AOJ has assigned the award of 30 percent evaluation based on the receipt date of his claim for increased evaluation.  

On appeal, the Veteran has averred that he should be awarded that 30 percent evaluation for his right hip disability back to March 22, 1984, which is the date following his discharge from service and the earliest possible effective date possible.  

As an initial matter, the Board notes that the Veteran was awarded service connection for his right hip disability in an August 2001 rating decision; he was assigned a 20 percent disability rating at that time, effective October 6, 2000-the date on which his initial claim of service connection for his right hip disability was received.  See 38 C.F.R. § 3.400.  

The Board further notes that the Veteran was notified of that decision in an August 2001 letter and that no correspondence purporting to be or identifying any disagreement of any kind with that rating decision was received within one year of that notification letter.  In fact, no correspondence or other new and material evidence was received from the Veteran after that notification letter until his October 2009 claim for increased evaluation.  Thus, the Board finds that the August 2001 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.200, 20.201 (2013).  

Given that the August 2001 rating decision is final, the Board notes that an earlier effective date for any award of service connection for his right hip disability is not warranted as there can be no free-standing claims for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (there are no free-standing claims for earlier effective dates; after a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error).

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim for increased evaluation is the date of receipt of claim or date entitlement arose, whichever is later.  The earliest date for an award may be based on when it is factually ascertainable if a claim is received within one year from such date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o) (2013).

As noted above, there is no evidence in this case of any correspondence from the Veteran prior to October 6, 2009, and certainly no correspondence purporting to be a claim for increased evaluation.  Therefore, there is no claim prior to October 6, 2009, on which the Board may assign an earlier effective date for the Veteran's 30 percent right hip evaluation.  See 38 C.F.R. § 3.155.  

The Board has considered 38 C.F.R. § 3.157, and notes that treatment records were obtained back to November 2008.  Such records are within one year of the Veteran's claim for increased evaluation, and as such, the Board must look at those records in any earlier effective date inquiry for this claim.  A November 2008 treatment report refers to a complaint regarding the right hip and consequently may be construed as an informal claim under 38 C.F.R. § 3.157.  Nevertheless, for the reasons that follow, the Board finds that entitlement was not shown until after October 6, 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

In this case, the Veteran's 30 percent evaluation for his right hip disability was assigned under Diagnostic Code 5255 for malunion of the femur with a marked right hip disability; alternatively, Diagnostic Code 5252 provides a 30 percent for limitation of motion of right thigh flexion to 20 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5255.  

Turning to the evidence of record, in November 2008, the Veteran was seen for continued complaints with respect to his right hip pain and a follow-up to other chronic issues, such as his hyperlipidemia and hypertension.  In that treatment record, he reported having right hip pain since 1983 when he fractured his right hip and had it pinned; he took over-the-counter ibuprofen and Tylenol as needed.  On examination, he had passive range of motion without difficulty or pain.  He was diagnosed with osteoarthritis and it was determined that he would try Piroxicam and Tylenol.

The Veteran was again seen in January 2009 for his blood pressure.  The Veteran reported no complaints of joint/muscle pain at that time.  Again, he was noted to have passive range of motion without difficulty or pain.  It was noted that his osteoarthritis was "tolerable with Piroxicam/Tylenol."  Likewise, the Board notes that an August 2009 treatment record has the same complaints and findings as the January 2009 record, however, it was noted that they "will try Mobic daily" to treat his osteoarthritis instead.  Again, in an October 2009 treatment record (after October 6, 2009), the same findings and complaints were noted; it was noted that he had "osteoarthritis - tolerable" at that time.  

In December 2009, the Veteran underwent a VA examination for his right hip, which was the basis for the increase in disability evaluation to 30 percent.  At that time, the Veteran reported having pain, stiffness, heat, instability, "locking," lack of endurance, weakness, redness, giving way, and fatigability, but denied any swelling at that time.  He reported a worsening of his symptoms.  At that time, he reported taking Tylenol and Piroxicam, without any side effects or relief.  With regards to flare-ups, the Veteran reported having constant pain and discomfort in his right hip, back and neck, which was moderate to extreme in severity.  He reported constant flare-ups that did not stop.  Flare-ups were provoked by prolonged sitting, standing, walking or any vigorous activities; it was estimated that there was a 70 percent impairment of his daily activities as a result of his flare-ups.  The Veteran did not use any assistive devices for ambulation.  He denied any episodes of right hip dislocation, though he reported that he had abnormal movements of his bones, stating that "sometimes [his] hip makes a popping sound that causes extreme pain and discomfort."  The examiner noted that he had inflammatory arthritis, which resulted in "constant pain and burning in [his right] hip."  His right hip did not require bedrest, however; nor was there evidence of neoplasms or prosthesis.  

On examination, the Veteran was not shown to have ankylosis of the right hip.  Range of motion testing revealed 61 degrees of flexion; 6 degrees of extension; 14 degrees of adduction; 23 degrees of abduction; 36 degrees of external rotation; and, 2 degrees of internal rotation.  The examiner noted that there was pain, fatigue, and weakness associated after initial range of motion testing, but no evidence of lack of endurance or incoordination.  There was also only evidence of painful motion and weakness on examination; there was no evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of motion on examination.  The examiner noted that based on the foregoing presence of the Deluca factors, such represented the following additional loss of motion on repetitive motion testing:  5 degrees resulting in 56 degrees of flexion; 0 degrees resulting in 6 degrees of extension; 4 degrees resulting in 10 degrees of adduction; 4 degrees resulting in 19 degrees of abduction; and, 0 degrees resulting in 36 degrees and 2 degrees for external and internal rotation, respectively.  The examiner again noted the presence of pain and weakness on repetitive motion testing, but there was no evidence of fatigue, lack of endurance or incoordination.  The examiner identified his right hip flexion as his most limited range of motion.  

His gait was abnormal, with a decreased stride length; he braced himself upon standing up and upon sitting down.  There was evidence of callosities on his right and left foot, with an abnormal shoe wear pattern on his left foot.  The Veteran's right hip disability was described as "moderate" by the examiner.  The examiner diagnosed the Veteran with status post right hip fracture, status post internal fixation of right hip with residual scar, and degenerative joint disease of the right hip.  There was no instability of the joint noted on examination.  It was noted that the Veteran stated that his right hip disability "causes problems with his lower back and pinches a nerve.  He is not working.  The last job, he couldn't do it anymore because of his hip, back and neck."  

Based on the foregoing evidence, the Board notes that it is not factually ascertainable from the November 2008, January 2009, or August 2009 VA treatment records that the Veteran's right hip disability had flexion to 20 degrees or less (and in fact, he is not shown to have that level of disability in his December 2009 VA examination), nor is there evidence that the Veteran's right hip disability more closely approximated malunion of the femur with a marked right hip disability prior to October 6, 2009.  

It appears to the Board that the Veteran complained of right hip pain in November 2008, but that his mix of pain medications made that disability and pain tolerable prior to his filing a claim for increased evaluation on October 6, 2009.  In short, the evidence of record in those VA treatment records does not demonstrate a factually discernible increase in symptomatology on which the Board may assign a 30 percent evaluation.  Simply, there is no evidence prior to October 6, 2009, that demonstrates that the Veteran's right hip disability was marked or that his right hip flexion was limited to 20 degrees or less.  Therefore, an award of a 30 percent rating earlier than October 6, 2009, is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to October 6, 2009, for the award of service connection for lumbar spine disability and left cheek scar is denied.

An effective date prior to October 6, 2009, for the award of a 30 percent evaluation for a right hip disability is denied.


REMAND

With respect to the bilateral knee and ankle claims, the Veteran has averred on appeal that that disorders are related to his service-connected right hip and lumbar spine disabilities, including his antalgic gait (limp) and abnormal weighbearing, as evidenced by his abnormal shoe wear patterns.  

The Veteran underwent a VA examination of his knees and ankles in April 2010 and an addendum was also obtained in April 2010.  The Board finds that those opinions are inadequate.  First, the Board notes that there is evidence in the claims file that the Veteran had a motor vehicle accident in April 1983, which resulted in his right hip disability.  There is no discussion of whether the Veteran's knee and ankle disabilities are related to that event in service.  

Moreover, while the examiner stated that the "degree of limp, in my opinion, would not alter biomechanical factors sufficiently to cause any secondary orthopedic complications," the examiner does not address (a) the Veteran's lumbar spine symptomatology; (b) the Veteran's lay evidence or the December 2009 VA examination's objective findings regarding abnormal weightbearing and shoe wear patterns; or (c) address whether either his right hip or lumbar spine disabilities aggravate the Veteran's claimed knee and ankle disorders.  

Thus, the Board finds that a remand is necessary in order to obtain another VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the St. James and St. Louis VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since October 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his knee or ankle disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether his any knee or ankle disorder is related to service or his service-connected right hip and/or lumbar spine disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all bilateral knee and ankle disorders found, to include any arthritic condition thereof.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the April 1983 motor vehicle accident, and with respect to the left knee disorder, whether such is related to the noted October 1981 left knee injury in service.  

The examiner should also discuss the Veteran's lay statements regarding symptomatology suffered during service, and any continuity of symptomatology since discharge from service.  Medical reasons for accepting or rejecting such statements should be set forth.

Next, the examiner should then opine whether each knee/ankle disorder is more likely, less likely or at least as likely as not caused by or related to his service-connected right hip and/or lumbar spine disabilities, to include any resultant abnormal gait or weighbearing due to such disability; the examiner should explicitly discuss the Veteran's contentions that he has a limp, a "crooked stance," and abnormal shoe wear patterns as a result of those disabilities, as well as the December 2009 VA examination's objective findings of such.

Finally, the examiner should also state whether the Veteran's service-connected right hip and/or lumbar spine disabilities have aggravated (i.e., permanently worsen beyond the normal progression of that disease) any knee or ankle disorder, again to include any resultant abnormal gait or weighbearing due to such disability, as noted above.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for knee and ankle disorders.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


